Name: Commission Regulation (EEC) No 3926/87 of 28 December 1987 amending Regulation (EEC) No 3655/87 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in particular in the Valtellina
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 87 Official Journal of the European Communities No L 369 29 COMMISSION REGULATION (EEC) No 3926/87 of 28 December 1987 amending Regulation (EEC) No 3655/87 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in parti ­ cular in the Valtellina THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 3655/87 (3) provides that at least 60 % of boned meat intended for processing is to be processed in the Valtellina in Italy ; whereas experience has shown that that percentage is too high ; whereas, in order better to meet the technical requirements of the industry concerned, the rate of percentage of 60 % should be replaced by 50 % ; Whereas the Management Comittee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3655/87 is hereby amended as follows : 1 . In the first indent of Article 2 ( 1 ) (b), '60' is replaced by '50'; 2. In Article 3 (2), '60' is replaced by '50'. Article 2 This Regulation shall enter into force on 29 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6. 1968, p. 24. (2) OJ No L 98 , 17. 2. 1987, p. 1 . (3) OJ No L 343, 5. 12. 1987, p. 11 .